Citation Nr: 0828930	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected temporomandibular malfunction secondary to 
neuritis and dislocation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1999 to August 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
temporomandibular malfunction secondary to neuritis and 
dislocation and assigned an initial rating of 10 percent 
disabling, effective August 27, 2004.  In a May 2006 rating 
decision, a 30 percent rating was assigned, also effective 
August 27, 2004.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 30 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the veteran indicated that he did not wish to withdraw 
his claim of entitlement to a higher initial rating, the 
matter remains before the Board for appellate review.

The Board also notes that the veteran's claim was later 
transferred to the jurisdiction of the Columbia, South 
Carolina RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's temporomandibular malfunction secondary to 
neuritis and dislocation are not productive of an inter-
incisal range limited from 0 to 10 mm.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
temporomandibular malfunction secondary to neuritis and 
dislocation have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 4.150, 
Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in September 2005 in this case, the RO 
sent the veteran a letter, dated in April 2005, which 
satisfied the duty to notify provisions except that it did 
not inform him how a disability rating and effective date 
would be assigned should service connection be granted.  The 
veteran was provided with notice of how VA determines 
disability ratings and effective dates in a May 2006 notice 
letter, after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, slip op. at 5.  

In addition, by the time the May 2006 notice letter had been 
sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a May 2006 statement of the case (SOC) and October 
2006 supplemental statement of the case.  These documents 
informed the veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  At no time thereafter did the veteran 
indicated that he had any additional information or evidence 
to provide in support of his appeal of the initial disability 
rating.  38 U.S.C.A. § 5103A.  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through January 
2005 are on file.  Although the veteran has referred to 
additional records that he felt were relevant to his claim, 
the veteran did not submit those records, nor did he provide 
VA with the necessary authorization to obtain them.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in June 
2005 to evaluate his claim.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  It is noted that ratings are dependent upon 
the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, Diagnostic Code 9904.

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.  
§ 4.6.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, 
DC 9905.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
temporomandibular malfunction secondary to neuritis and 
dislocation.  The medical evidence of record does not show 
limited motion of the inter-incisal range from 0 to 10 mm.  
In this regard, an April 2006 private treatment record 
revealed that jaw opening was limited to 30 mm; however it 
dropped to 20 mm after 2 repetitions.  The private dentist 
also reported that the veteran found it painful to chew on 
the right side because it bothered not only his jaw, but also 
his neck and shoulder.  Similarly, during the June 2005 VA 
examination, the VA examiner noted moderate functional 
impairment, stating that it was difficult for the veteran to 
open wide or chew foods that would need increased 
mastication.  The VA examiner also reported that the 
veteran's symptoms had not improved since 2004.  As such, the 
veteran has not been shown to have limited motion of the 
inter-incisal range from 0 to 10 mm.

Further, the Board finds that the veteran's complaints of 
pain, increased pain with yawning, sneezing or coughing and 
numbness to the right side of the jaw are contemplated in the 
30 percent rating that is already assigned.  DeLuca, 8 Vet. 
App. 202.  Significantly, the Board notes that the veteran's 
limited motion of the inter-incisal range was only 20 mm at 
its most limited.  As such, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 30 percent rating and concludes that a higher 
rating is not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59, 
see Lichtenfels, 1 Vet. App. at 488, DeLuca, 8 Vet. App. 202.  
Therefore, the veteran's claim for a disability rating in 
excess of 30 percent for his temporomandibular malfunction 
secondary to neuritis and dislocation must be denied.  38 
C.F.R. § 4.150, DC 9905.

The Board has also considered whether the veteran is entitled 
to a separate or higher evaluation under another diagnostic 
code throughout the appeal period.  However, the veteran has 
not been shown to have chronic osteomyelitis or 
osteoradionecrosis, loss of mandible, nonunion of the 
mandible, loss of the ramus, loss of the condyloid process, 
loss of the hard palate, loss of the maxilla, or malunion or 
nonunion of the maxilla, rendering 38 C.F.R. § 4.150, DCs 
9900-9903, 9906-9912; 9914-9916 inapplicable.  In this 
regard, although the April 2006 private treatment record 
highlights Diagnostic Code 9902, noting loss of function of 
the right side of the mandible, this Diagnostic Code pertains 
to actual loss of the mandible, not merely loss of use of the 
mandible.  In this case, although the veteran's use of his 
mandible is limited by his pain on the right side, the 
mandible itself is intact and the veteran's limitation of use 
is reflected in his assigned 30 percent rating based on 
limitation of motion.  Similarly, although the April 2006 
private treatment record also highlights Diagnostic Code 
9904, noting that the veteran has moderate displacement of 
the mandible, compensation for moderate malunion of the 
mandible pursuant to Diagnostic Code 9904 warrants only a 10 
percent rating.  The highest rating available pursuant to 
Diagnostic Code 9904 is 20 percent for severe malunion of the 
mandible; however the veteran is already receiving a 30 
percent rating pursuant to Diagnostic Code 9905.  Therefore, 
the Board finds that the veteran's currently assigned 30 
percent rating for his temporomandibular malfunction 
secondary to neuritis and dislocation adequately reflects his 
condition throughout the pendency of this appeal, and for the 
reasons stated above, a separate or higher evaluation under 
another Diagnostic Code is not warranted.

The Board also observes the veteran's contention in his June 
2006 VA Form 9 that his temporomandibular malfunction 
secondary to neuritis and dislocation is more chronic and 
severe than is reflected by the assigned 30 percent 
evaluation, and that his orthodontist was willing to provide 
additional information or evidence to substantiate his claim.  
However, despite being advised in the October 2006 
supplemental statement of the case to submit any additional 
clinical evidence showing that his condition has increased in 
severity, or to complete and return the attached VA 
authorization form so that VA could obtain such records, the 
veteran has not submitted any additional information or 
returned the enclosed VA authorization form.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the Secretary's duty 
to assist does not encompass a duty to prove a claim with the 
claimant only in a passive role).  Therefore, the Board 
concludes that based on the evidence of record, the currently 
assigned 30 percent rating is accurately reflects the 
veteran's level of disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected 
temporomandibular malfunction secondary to neuritis and 
dislocation has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In fact, the June 
2005 VA examiner indicated that the veteran's disability did 
not have any affect on his occupation.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected temporomandibular malfunction secondary to 
neuritis and dislocation is denied. 


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


